                                                                                            4/8/2020

                         IN THE UNITED STATES DISTRICT COURT                              s/ J. Vasquez
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )      Criminal Action No. 5:18-cr-00005
                                                  )
                                                  )
 LISA VAZQUEZ-AHUMADA,                            )      By: Elizabeth K. Dillon
                                                  )          United States District Judge
         Defendant.                               )



                          MEMORANDUM OPINION AND ORDER

       The defendant, Lisa Vazquez-Ahumada, was sentenced by the court on February 14,

2019, to a term of forty-four months imprisonment followed by a three-year term of supervised

release. Before the court is Vazquez-Ahumada’s motion for a recommendation regarding

residential reentry and/or home confinement. (Dkt. No. 432.) According to her motion,

Vazquez-Ahumada’s expected release date, with good time credit, is June 15, 2021. She

requests a six-month placement in a halfway house followed by six months of home

confinement.

       In June of 2019, the court addressed a similar motion filed by Vazquez-Ahumada—a

motion requesting an order for home confinement and a judicial recommendation regarding

residential reentry placement. (Dkt. No. 408.) The court denied the request for home

confinement because sentence modification was not justified under 18 U.S.C. § 3582(c).

Further, the court explained that “it is not generally within the court’s authority to convert part of

a defendant’s already-imposed sentence to home confinement.” (6/24/19 Order 3, Dkt. No. 412.)

Regarding the request for a recommendation to be placed in a residential reentry center (RRC),
the court declined to “issue a recommendation for twelve months in [RRC] placement. Although

the court commends Vasquez-Ahumada for her clear conduct record and rehabilitative efforts

since incarcerated, she was sentenced less than six months ago. Six months of conduct is hardly

a long amount of time on which to base such a recommendation.” (Id. at 4.) The court also

noted that it “considered her lack of criminal history and lack of violence when it sentenced her,

so that does not appear to be a reason to make a recommendation for a different (and less

onerous) placement.” (Id.) The court denied Vasquez-Ahumada’s motion without prejudice to

her ability to seek similar relief in the future. (Id. at 4–5.)

        In her motion, Vasquez-Ahumada requests a recommendation for RRC placement to

assist in finding gainful employment. She states that she has been taking classes to better herself

and prepare for her release, including a drug abuse education course, money matters, basic

housekeeping and hospitality, and nutrition. (Dkt. No. 432-2.) Vasquez-Ahumada explains that

she wishes to return to work, help her family, and repay her debt to society. These are worthy

goals, and the court commends Vasquez-Ahumada for working to better herself in prison. As

before, however, the court believes that the BOP is in the best position to determine the

particulars of her placement. (6/24/19 Order 4–5.) Also, as before, the court “is not

discouraging the BOP from placing defendant in an [RRC] for twelve months; the court simply

declines to make such a recommendation for that placement at this time.” (Id. at 4 (emphasis in

original).)

        For the foregoing reasons, Vasquez-Ahumada’s motion (Dkt. No. 432) is DENIED

without prejudice.




                                                    2
       The clerk is directed to send copies of this order to the defendant and to counsel of record

for the government.

       Entered: April 8, 2020.



                                             /s/ Elizabeth K. Dillon
                                             Elizabeth K. Dillon
                                             United States District Judge




                                                3
